Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Nos. JP 2017-040171 and JP 2017-060450, filed on 03/03/2017 and 03/27/2017, respectively, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/13/2021 was considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the term “perpendicular to a casting direction” renders the claim indefinite.  It is unclear as to how the Wa plate width is assigned to the aluminum alloy plate, as the casting direction is unclear, and any dimension of the plate can be perpendicular to two references.  Furthermore, the phrase “0.50 Wa position is a plate end in the plate width direction” renders the claim indefinite; it is unclear as to which plate end in the plate width direction is assigned to be 0.50 Wa.  Furthermore, the there is no assignment of Wa for the other plate end, if a 0 position is a center in a plate width direction.  Moreover, the terms 0.39 Wa, 0.40 Wa, 0.44 Wa, 0.46 Wa, 0.48 Wa, 0.12 Wa, 0.16 Wa, 0.21 Wa, 0.25 Wa, and 0.30 Wa in the plate width as claimed are therefore indefinite.  Therefore, the metes and bounds of the claim are not clearly defined, and the terms and phrases renders the claim indefinite.  
	For purposes of Office examination, the Examiner is unable to apply prior art to the limitations regarding Wa, including the limitations directed to A and B.

	In regards to Claim 1, the parenthetical “(pieces/cm2)” renders the claim indefinite.  It is unclear as whether the parenthetical implies an optional embodiment or a required embodiment.  Therefore, the metes and bounds of the claim are not clearly defined, and the parenthetical renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the parenthetical to mean “A, in pieces/cm2-”.

	In regards to Claim 1, the term “numbers of crystallized products with a maximum length” renders the claim indefinite.  It is unclear as to what parameters are measured and considered in calculation for “numbers of crystallized products with a maximum length”, and what “crystallized products” refers to in terms of structure of the product.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art to the aforementioned term.

	In regards to Claim 2, the phrase “one or two or more” renders the claim indefinite.  It is unclear as to the minimum of constituents in in the alloy; therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the phrase to be “one or more”.

In addition to the rejections set forth above, Claim 2 depends from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application No. JP 2005-074453 (Nagami).
Nagami teaches a method for manufacturing an aluminum thick plate (Abstract), where an aluminum alloy thick plate having a thickness of 100 to 460 mm is manufactured (Abstract) – which corresponds to an aluminum alloy thick plate with a thickness that overlaps with the thickness range of 300 to 400 mm.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, Nagami teaches that the slab is an aluminum alloy having a composition of 2.0% by weight Mg and containing a balance of Al and inevitable impurities (¶12) – corresponding to an aluminum alloy including Mg of 2.0 to 5.0 mass % and Fe of 0.4 mass % or less (instant Claim 1).  
Although Nagami is silent regarding the claimed limitations of A and B, regarding the porosities within the aluminum alloy thick plate claimed, Nagami teaches that the grain structure and porosity can be observed after solidification (¶49), and that the porosity of the slab can be reduced by performing degassing processes at a hydrogen gas content, and the casting speed is reduced in the casting process such that the area ratio of porosity can be reduced, and the number of porosity can be reduced (¶13).  Furthermore, Nagami teaches that using DC casting using a water-cooled mold, the casting speed can be set to avoid issues such as the porosity near the center of the slab, or porosity amount increase, which results in the deterioration of the quality of the slab (¶16).  One of ordinary skill in the art would have found it obvious to have optimized the process parameters of the casting, such as degassing and casting speed coupled with temperature controlled, as taught by Nagami, to optimize the porosity, and hence grain structure, to the parameters as claimed by the instant application regarding A and B. It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.  Examiner notes that Nagami also teaches the issue of porosity increase near the center of the slab (¶7), and that elements are diffused from crystallized substances in the cast structure, wherein components such as Fe, Si,  and Mg are contained (¶17).   Therefore, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed limitations of A and B, wherein the parameters are measured at the positions of Wa as claimed.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2014/0248177 (Kamat).
In regards to Claim 1, Kamat teaches new 6xxx aluminum alloy bodies and methods of making, wherein the alloy bodies may realize improved strength and other properties (Abstract).  Kamat teaches that the process of making the alloy bodies can produce a plate, wherein a plate is a product with a thickness of 0.250 inches or more – which overlaps with the claimed range of the thickness range of 300 to 400 mm.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Furthermore, Kamat teaches that the rolled aluminum alloy product comprises 0.25-2.0 wt. % Si, 0.25-3.0 wt. % Mg, and optionally, up to 2.0 wt. % of Mn, up to 1.0 wt. % of Fe and Cr each, and up to 0.5 wt. % of Ti (¶¶115-126) – which overlaps with the claimed range of an aluminum alloy including Mg of 2.0 to 5.0 mass% and Fe of 0.4 mass % or less (instant Claim 1), and including one or two or more of Ti: 0.15 mass% or less, Cr: 0.35 mass% or less, Mn: 1.00 mass% or less, Fe: 0.40 mass% or less, and Si: 0.40 mass% or less (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Although Kamat does not explicitly teach that the limitations of A and B concerning porosity, Examiner notes that Kamat teaches a substantially similar process to that of the instant application, and one of ordinary skill in the art would expect a material product with a substantially similar composition and process to exhibit substantially similar properties as that claimed.  As to Claim 1, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Kamat teaches that the aluminum alloy plates are direct chill casted using semi-continuous casting methods (¶8), which is coupled with hot rolling (¶25).  This is the same method used by applicants to produce the claimed product.  In particular, applicant teaches that preferably a method comprising a casting of an ingot of aluminum alloy via direct chill casting, and then subjecting the product to hot rolling (¶67).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed limitations of A and B, wherein the parameters are measured at the positions of Wa as claimed.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application No. JP 2005-074453 (Nagami) as applied to Claim 1 above, and further in view of United States Patent Application Publication No. US 2014/0248177 (Kamat).
In regards to Claim 2, Nagami teaches the aluminum alloy thick plate as claimed in instant Claim 1.  However, Nagami does not explicitly teach the other constituents within the alloy as claimed in instant Claim 2.
In the same field of aluminum alloy plates, Kamat teaches that the rolled aluminum alloy product comprises 0.25-2.0 wt. % Si, 0.25-3.0 wt. % Mg, and optionally, up to 2.0 wt. % of Mn, up to 1.0 wt. % of Fe and Cr each, and up to 0.5 wt. % of Ti (¶¶115-126) – which overlaps with the claimed range of an aluminum alloy including Mg of 2.0 to 5.0 mass% (instant Claim 1), and including one or two or more of Ti: 0.15 mass% or less, Cr: 0.35 mass% or less, Mn: 1.00 mass% or less, and Si: 0.40 mass% or less (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Kamat teaches new 6xxx aluminum alloy bodies and methods of making, wherein the alloy bodies may realize improved strength and other properties (Abstract).  
It would have been obvious to one of ordinary skill in the art to have utilized the alloy composition taught by Kamat within the plate of Nagami at the effective filing date of the instant invention.  One of ordinary skill in the art would have been motivated by the expectation of improved strength and other properties, as taught by Kamat, within the plate of Nagami in order to improve mechanical properties.  

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Publication No. US 3,104,189 (Wagner) teaches a new heat treatable wrought aluminum alloys containing magnesium and silicon as essential components, wherein the alloys possess a combination of mechanical strength, a high degree of electrical conductivity, and a high degree of surface luster and extrudability and formability (Column 1, Lines 1-25).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784